         Case 2:18-cr-00074-JAD-EJY Document 92 Filed 02/26/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Robert Perkins

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                 Case No. 2:18-cr-074-JAD-EJY

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               COMPETENCY HEARING
13          v.
                                                                    (First Request)
14   ROBERT PERKINS,

15                 Defendant.

16
17          IT    IS   HEREBY        STIPULATED         AND      AGREED,     by   and   between
18   Nicholas A. Trutanich, United States Attorney, and Simon F. Kung, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Rebecca Levy, Assistant Federal Public Defender, counsel
21   for Robert Perkins, that the Competency Hearing currently scheduled on March 2, 2021 at
22   10:00 am, be vacated and continued to a date and time convenient to the Court, but no
23   sooner than seven (7) days.
24          This Stipulation is entered into for the following reasons:
25
26
         Case 2:18-cr-00074-JAD-EJY Document 92 Filed 02/26/21 Page 2 of 3




 1           1.      Defense counsel needs time to meet with Mr. Perkins via video visit and
 2   Tuesdays are her assigned video visit days. Tuesday, March 2nd is the soonest she will be able
 3   to visit with her client.
 4           2.      The defendant is in custody and agrees with the need for the continuance.
 5           3.      The parties agree to the continuance.
 6           This is the first request for a continuance of the Competency hearing.
 7           DATED this 26th day of February 2021.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s/ Rebecca Levy                                /s/ Simon F. Kung
      By_____________________________                 By_____________________________
12    REBECCA LEVY                                    SIMON F. KUNG
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:18-cr-00074-JAD-EJY Document 92 Filed 02/26/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-074-JAD-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ROBERT PERKINS,
 7
                   Defendant.
 8
 9
10          Based on the pending Stipulation between the defense and the government, and good

11   cause appearing,

12          IT IS THEREFORE ORDERED that the Competency hearing currently scheduled

13   for Tuesday, March 2, 2021 at 10:00 a.m., be vacated and continued to March 22, 2021 at the

14   hour of 11:00 a.m., in Courtroom 3D.

15          DATED this 26th day of February 2021.

16
17
                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
